ORDER

SCHALL, Circuit Judge.
The Secretary of Veterans Affairs moves to stay the proceedings in the above captioned appeals pending this court’s resolution of Yodice v. Principi, 96 Fed.Appx. 714 (Fed.Cir.2004). The appellees state that they do not oppose or have not responded. The court considers whether the Court of Appeals for Veterans Claims’ decisions in Sellens v. Principi, 01-1277, 2003 WL 1738190 (Vet.App. March 19, 2003), Faulk v. Principi, 01-1442, 2003 WL 1793048 (Vet.App. April 3, 2003), Fields v. Principi, 01-2008, 2003 WL 1793073 (Vet.App. April 3, 2003), Butler v. Principi, 02-865, 2003 WL 1878247 (Vet. App. April 8, 2003), Hensel v. Principi, 01-188, 2003 WL 213090674 (Vet.App. May 29, 2003), McElyea v. Principi, 02-143, 2003 WL 21436551 (Vet.App. June 17, 2003), Hensell v. Principi, 02-975, 2003 WL 21436547 (Vet.App. June 17, 2003), Booker v. Principi, 01-1826, 2003 WL 21756656 (Vet.App. July 29, 2003), Hartman v. Principi, 02-1506, 2003 WL 21981584 (Vet.App. August 18, 2003), Tinglum v. Principi, 02-0882, 2003 WL 22171959 (Vet.App. September 9, 2003), McInvale v. Principi, 02-0649, 2003 WL 22250186 (Vet.App. September 15, 2003), Nesselrotte v. Principi, 02-1661, 2003 WL 22479288 (Vet.App. October 31, 2003) should be vacated and the cases remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir.2004).
We note that on April 23, 2004, the court vacated the Court of Appeals for Veterans Claims’ decision in Yodice and remanded the case for further proceedings consistent with this court’s decision in Conway.
Upon consideration thereof,
*887IT IS ORDERED THAT:
(1) The motions to stay pending resolution of Yodice are moot.*
(2) The Court of Appeals for Veterans Claims’ decisions in the above captioned cases are vacated and the cases are remanded.

 Before filing the motions to stay pending resolution of Yodice, the Secretary requested continuations of the existing stays in many of the above captioned appeals. Those motions are granted.